262 F.2d 34
GODFREY L. CABOT, INC., Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 14517.
United States Court of Appeals District of Columbia Circuit.
Argued October 31, 1958.
Decided November 28, 1958.

Appeal from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. Harold T. Stowell, Washington, D. C., with whom Mr. Harold L. Stowell, Washington, D. C., was on the brief, for appellant.
Mr. Joseph Schimmel, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment for the defendant in a suit under 35 U.S.C. § 145 to obtain a patent. The District Court thought the claims lacked invention. We find no error.


2
Affirmed.